TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00663-CR


Derrick Raymond Ford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT

NO. 2004-223, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Derrick Raymond Ford perfected an appeal from his conviction for engaging in
organized criminal activity.  The clerk's fee has not been paid and the clerk's record has not
been filed.  The Court notified appellant, who represents himself, that the appeal would be dismissed
if the clerk's record was not paid for by March 15, 2007.  The Court received no response to this
notice and payment has not been made.  The appeal is dismissed for want of prosecution.  See
Tex. R. App. P. 37.3(b).

				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   April 18, 2007
Do Not Publish